Citation Nr: 1717824	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, depression, and a mood disorder, to include as secondary to prostate cancer.

3.  Entitlement to service connection for hypertension, to include as secondary to prostate cancer.

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure and/or prostate cancer.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to service connection for erectile dysfunction, and special monthly compensation (SMC) for loss of use of a creative organ, to include as secondary to diabetes mellitus and/or psychiatric disabilities.  

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for a back disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and P.M.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2011, the Board remanded the case for further evidentiary development.
The Board notes that in March 2017, the Veteran's attorney submitted a motion to withdraw representation more than 90 days after certification of the appeal to the Board, and the Board has granted the motion to withdraw for good cause pursuant to 38 C.F.R. § 20.608 (b) (2016).  Accordingly, the Board honors the withdrawal of representation, and the Veteran is considered as pro se.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Board remanded the issues on appeal in order to obtain the Veteran's service personnel records (SPRs), VA treatment records, Social Security Administration records, and to obtain VA examinations and opinions.  The Veteran's SPRs, Social Security Administration records, and VA treatment records were obtained and associated with the claims file.  The requested VA examinations and opinions were provided in October 2011.  However, additional development is necessary prior to adjudication of the Veteran's claims.

First, with regard to the Veteran's claims for service connection for prostate cancer, an acquired psychiatric disorder, hypertension, diabetes mellitus, sleep disorder, erectile dysfunction, and special monthly compensation (SMC) for loss of use of a creative organ, additional development is needed regarding the Veteran's assertions of his exposure to Agent Orange while he was stationed in South Korea.

The Veteran has consistently reported that while he was stationed at Camp Humphreys in South Korea, he was detailed to conduct an inventory, and that during the course of performing this inventory, he came upon several barrels from which a liquid was leaking.  The Veteran reported that he and two other soldiers placed the leaking barrels inside over-sized drums and sealed them for disposal.  The Veteran has testified that he was told by a sergeant that the liquid was Agent Orange.  The Veteran's DD Form 214 documents that his last duty assignment and major command was CO B, 802D ENGR BN EUSA.  His primary specialty was Special Purpose Material Supply Specialist and his secondary specialty was Stock Control and Accounts Specialist.  The DD Form 214 also documents that his last country of overseas assignment was Korea.

In response to the Board's September 2011 remand directives, the Veteran's SPRs were obtained and associated with the claims file.  The SPRs confirm that the Veteran was stationed in South Korea from November 24, 1975 to March 5, 1976, and include two records that show the Veteran was at Camp Humphreys; one dated February 4, 1976 and one dated February 11, 1976.  However, the SPRs do not provide information as to his duties at Camp Humphreys or as to any incidents involving a clean-up of chemicals at that location as described by the Veteran.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 4(b) (August 26, 2016).  The Veterans Benefits Administration's (VBA's) Adjudication Procedure Manual (M21-1MR) directs that the RO should send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides when a Veteran claims exposure in Korea, and the service was not between April 1, 1968 and August 31, 1971.  Thus, the RO must research the Veteran's allegation of exposure to herbicides during his period of service in Korea.  On remand, the RO shall make a request to the JSRRC for information regarding the location of the Veteran's unit and contact the appropriate service department to request information regarding whether the Veteran's duties as a Special Purpose Material Supply Specialist and/or a Stock Control and Accounts Specialist, with CO B, 802D ENGR BN EUSA, Korea would have had him performing an inventory at Camp Humphreys, South Korea, and if so, whether in the course of fulfilling his duties at Camp Humphreys he was exposed to barrel drum containers that were leaking Agent Orange.

Turning next to the Veteran's claims for service connection for bilateral hearing loss and tinnitus, the Veteran underwent a VA hearing loss and tinnitus examination in October 2011.  The examiner noted that the Veteran served from February 1975 to March 1976, and that he was exposed to machinery noise, without the benefit of hearing protection, in the course of his duties as a motor pool parts specialist.  The Veteran denied any recreational or civilian noise exposure.  Audio testing revealed a significant change in the Veteran's hearing threshold in service, but his decreased hearing levels did not meet the criteria to be considered a disability for VA purposes.  Therefore, service connection for bilateral hearing loss was denied.  However, given the passage of time coupled with the findings of the October 2011 examination, and in fairness to the Veteran, the Board finds an additional VA audio examination is warranted to assess the current level of the Veteran's hearing disability.

Regarding tinnitus, the VA examiner only stated that the Veteran did not report the condition.  The examiner did note that the Veteran was exposed to machinery noise in service and determined that the decrease in his hearing acuity was due to this noise exposure.  However, it is unclear from the examination report whether he questioned the Veteran regarding tinnitus or whether he relied on the Veteran's silence in reaching that conclusion.  Regardless, although the record does not currently include evidence establishing when the Veteran's tinnitus began, his testimony and his statements submitted in support of his claim suggest he has experienced it at some point.  On remand, an opinion should be obtained regarding the etiology of tinnitus.

Finally, the Veteran underwent a VA back examination in October 2011 in accordance with the Board's remand directives.  At his hearing, the Veteran testified that he injured his back in service when he was going up a hill while he was carrying his equipment.  The examiner noted that the Veteran's service treatment records were silent as to treatment for complaints of back pain or for a back injury while he was in service.  The examiner diagnosed the Veteran with minimal spondylosis thoracolumbar spine.  The examiner opined that it was not at least as likely as not that this condition was related to the Veteran's time in service because the service treatment records were negative for any back conditions and because the Veteran was not diagnosed with a back condition until 35 years after his discharge from service.  However, the Board finds this opinion is inadequate because it does not contemplate the Veteran's reports of injuring his back in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury, but relied on the service medical records to provide a negative opinion).  Therefore, on remand, an addendum opinion is needed that considers the Veteran's report of in-service injury.

Accordingly, the case is REMANDED for the following action:

1. Submit to the appropriate repository, including the JSRRC, multiple requests for records relating to the Veteran's assignment to Camp Humphreys, South Korea, each encompassing a different 60-day range, to cover his relevant service in Korea from November 24, 1975 to March 5, 1976.  The action should include, but is not limited to, making a request to the JSRRC, or other appropriate agency, for information regarding the location of the Veteran's unit; and contacting the appropriate service department to request information regarding whether the Veteran's duties as a Special Purpose Material Supply Specialist and/or a Stock Control and Accounts Specialist, with CO B, 802D ENGR BN EUSA, Korea, would have placed him at Camp Humphreys for the purpose of conducting an inventory, and if during the course of this assignment whether any leaking barrels of Agent Orange were found.
 
2. Schedule the Veteran for a VA audiologic examination to determine the current severity of the Veteran's bilateral hearing loss, i.e. whether the Veteran's hearing loss has worsened to such a degree that it meets the criteria for a hearing loss disability for VA purposes, and to provide a supplemental opinion as to the nature and etiology of his claimed tinnitus.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.

The examiner is directed to conduct all necessary testing, including pure tone threshold testing and word recognition testing using the Maryland CNC word list.  The examiner should also fully describe the functional effects of the Veteran's bilateral hearing loss disability on his occupational functioning and daily activities.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is related to his period of active duty service from February 1975 to March 1976, to include his conceded in-service acoustic trauma, or that tinnitus manifested within a year of his separation from service.  Please explain why or why not.

3. Return the claims file to the October 2011 VA back examiner to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded to another qualified examiner to obtain the opinion.  If a new examination is deemed necessary to provide a response, one should be scheduled.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a back condition had its onset in service or within one year of discharge from service, or is otherwise related to service.  In rendering the requested opinion, the examiner must consider the Veteran's report of injuring his back in service going up a hill while carrying his equipment.

A full explanation must be provided for any opinion expressed.

4. Then, readjudicate the appeal.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


